
	
		I
		112th CONGRESS
		1st Session
		H. R. 3543
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a
		  national standard in accordance with which nonresidents of a State may carry
		  concealed firearms in the State.
	
	
		1.Short titleThis Act may be cited as the
			 National Right-to-Carry Reciprocity
			 Act of 2011.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 GeneralChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearms
						(a)Notwithstanding any provision of the law of
				any State or political subdivision thereof (except as provided in subsection
				(b)), a person who is not prohibited by Federal law from possessing,
				transporting, shipping, or receiving a firearm, and who is carrying a valid
				identification document containing a photograph of the person, and a valid
				license or permit which is issued pursuant to the law of a State and which
				permits the person to carry a concealed firearm, may possess or carry a
				concealed handgun (other than a machinegun or destructive device) that has been
				shipped or transported in interstate or foreign commerce, in any State.
						(b)The possession or carrying of a concealed
				handgun in a State under this section shall be subject to the same conditions
				and limitations, except as to eligibility to possess or carry, imposed by or
				under Federal or State law or the law of a political subdivision of a State,
				that apply to the possession or carrying of a concealed handgun by residents of
				the State or political subdivision who are licensed by the State or political
				subdivision to do so, or not prohibited by the State from doing so.
						(c)In subsection (a),
				the term identification document means a document made or issued
				by or under the authority of the United States Government, a State, or a
				political subdivision of a State which, when completed with information
				concerning a particular individual, is of a type intended or commonly accepted
				for the purpose of identification of
				individuals.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 inserting after the item relating to section 926C the following:
				
					
						926D. Reciprocity for the carrying of certain concealed
				firearms.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of the enactment of this Act.
			3.GAO Audit of the
			 States’ concealed carry permit or licensing requirements for
			 non-residents
			(a)The Comptroller General of the United
			 States shall conduct an audit of—
				(1)the laws and
			 regulations of each State that authorize the issuance of a valid permit or
			 license to permit a person, other than a resident of such State, to possess or
			 carry a concealed firearm, including a description of the permitting or
			 licensing requirements of each State that issues concealed carry permits or
			 licenses to persons other than a resident of such State;
				(2)the number of such
			 valid permits or licenses issued or denied (and the basis for such denials) by
			 each State to persons other than a resident of such State; and
				(3)the effectiveness
			 of such State laws and regulations in protecting the public safety.
				(b)Not later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the findings of the study conducted under subsection (a).
			
